PER CURIAM.
' Appellant Robert Rucker appeals a trial court order which summarily denied his motion for post conviction relief filed April 1, 2005, as facially insufficient and without préjúdicé to his right to file a timely, facially sufficient motion. We observe that this order was dated July 13, 2005, but not rendered until July 28, 2005. Appellant filed amended pleadings on July 18, 2005, but they were not before the trial court when it ruled in the order dated July 13, 2005. As that is the only trial court order on appeal, we affirm without prejudice to appellant’s right to have his amended pleadings considered by the trial court, including his addition of a claim of ineffective assistance of trial counsel.
WARNER, FARMER and MAY, JJ., concur.